Citation Nr: 1452117	
Decision Date: 11/25/14    Archive Date: 12/02/14

DOCKET NO.  10-29 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

2.  Entitlement to service connection for rectal bleeding,

3.  Entitlement to service connection for a skin disorder of the face.  

4.  Entitlement to service connection for a disorder of the tonsils.  

5.  Entitlement to service connection for athlete's foot. 

6.  Entitlement to an increased (compensable) rating for residuals of a fracture of the metacarpal of the right fifth finger.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to May 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered in September 2008 and January 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

Pursuant to his request, the Veteran was afforded a hearing before the Board, sitting at the RO, in September 2014.  A transcript of that proceeding is of record.  

At his September 2014 hearing, the Veteran raised the issue of his entitlement to service connection for a right hand disorder, inclusive of arthritis, based on a claim pending from May 1975.  Such issue has not been fully adjudicated by the Agency of Original Jurisdiction (AOJ).   Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2014). 

This appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that the manifestations and symptoms associated with his service-connected right finger disorder have worsened since he was last examined by VA.  As well, the record reflects that the most recent VA examination of that finger was conducted in July 2008, more than six years ago.  On the basis of the foregoing, remand of the Veteran's claim for increase to obtain updated clinical findings is required under the VA's duty to assist obligation under 38 U.S.C.A. § 5103A(d) (West 2002) and 38 C.F.R. § 3.159(c)(4).  

VA examinations are also in order as to the claims advanced for service connection.  In each instance, the Veteran has provided sworn testimony that each disorder in question was initially noted and/or treated in service and continued to be present during the remainder of his period of active duty and following his discharge from service.  He has as well indicated that a VA medical professional has advised him that his rectal bleeding was due to his GERD.  In light of the these considerations, and inasmuch as no VA examination as to any of the disorders for which service connection is herein sought has been afforded the Veteran during the course of the instant appeal, remand to permit those examinations to be undertaken and to obtain medical opinion as to the nexus of each disorder to military service is deemed advisable.  Id.  

Accordingly, this case is REMANDED for the following actions:

1.  Obtain all pertinent VA treatment records not already on file for inclusion in the Veteran's VA electronic claims folder.  

2.  Thereafter, afford the Veteran a VA examination in order to identify the nature and severity of his service-connected residuals of a metacarpal fracture of the right fifth finger.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  The VA examiner should specifically indicate whether arthritis of the left fifth finger is present or absent and whether that arthritis otherwise involves other portions of the right hand.  All pertinent diagnoses should be fully set forth.  

3.  Also, afford the Veteran VA examinations in order to assess the nature and etiology of his claimed GERD, rectal bleeding, skin disorder of his face, tonsillar disorder, and athlete's foot.  The claims folder should be made available to and reviewed by the VA examiner for use in the study of this case.  The examination should entail the taking of a complete medical history, as well as the conduct of a clinical evaluation and all diagnostic studies deemed warranted by the examiner.  All pertinent diagnoses should be fully set forth.  

The VA examiner should then offer a medical opinion with full supporting rationale as to the following::

(a)  Is it at least as likely as not (50 percent or greater probability) that any currently shown disorder involving GERD, rectal bleeding, skin disorder of his face, tonsils, and athlete's foot had its onset in service or is otherwise attributable to service or any event therein?

(b)  If and only if GERD is determined to be of service onset or otherwise related to military service, is it at least as likely as not (50 percent or greater probability) that the Veteran's GERD either caused or aggravated his rectal bleeding? 
4.  Lastly, readjudicate each of the issues on appeal and if any of the benefits sought on appeal remains denied, furnish to the Veteran a supplemental statement of the case and afford him an opportunity to respond.  Then, the case should be returned to the Board for further appellate review. 

No action by the appellant is needed until he receives further notice.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



